Citation Nr: 1328448	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected sensorineural hearing loss of the left 
ear.

(The appellant's claim of service connection for 
hypertension is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant served in the Puerto Rico Army National Guard 
(PRARNG) wherein he had periods of active duty for training 
and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and April 2010 rating 
decisions by the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, Puerto Rico.  In June 
2003, the RO, in pertinent part, denied service connection 
for bipolar disorder.

In April 2010, the RO granted service connection for 
sensorineural hearing loss of the left ear and assigned an 
initial noncompensable disability rating, effective as of 
April 4, 2002.  The appellant has disagreed with the denial 
of service connection and with the assigned initial 
disability rating for the service-connected left ear 
sensorineural hearing loss.

In July 2006, the appellant testified at a personal hearing 
over which a Decisions Review Officer presided while at the 
RO.  A transcript of that hearing has been associated with 
the claims file.

In May 2009, the Board denied service connection for bipolar 
disorder and for sensorineural hearing loss of the left ear, 
and the appellant subsequently appealed that decision to the 
United States Court of Appeals for s Claims (Court).  In 
March 2010, the appellant, through his attorney, and the 
Secretary, VA, entered into and submitted a Joint Motion to 
Remand and Vacate the Board Decision (Joint Motion).  In an 
Order dated that same month, the Court vacated the May 2009 
Board decision and remanded the case to the Board for 
further appellate review consistent with the Joint Motion.

As noted, in April 2010, the RO granted service connection 
for sensorineural hearing loss of the left ear and assigned 
an initial noncompensable disability rating, effective as of 
April 4, 2002.  

In compliance with the Court's March 2010 Order, the Board 
remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in August 2010 for 
additional development.  The AMC completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

In January 2012, the Board again remanded the issue of 
service connection for bipolar disorder for additional 
development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the appellant's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issue on appeal.

In correspondence dated in May 2010, but received by the 
Board in July 2010, the appellant raised the issue of 
entitlement to service connection for right ear hearing 
loss.  The issue has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After carefully considering this matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development of the record 
so as to ensure that the appellant is accorded full 
compliance with the statutory duty to assist. 

In its January 2012 Remand, the Board, in pertinent part, 
directed that the agency of original jurisdiction ask the 
appellant to provide an official copy of the Certificate of 
Death for his father, and upon receipt, that it be 
associated with the claims file.  A review of the 
appellant's claims file reveals that the appellant has not 
yet been requested to provide an official copy of the 
Certificate of Death for his father.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to assure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the issue must again be remanded so as to the 
ensure compliance with the Board's January 2012 Remand 
directives.

As to the issue of an increased initial disability rating 
for the service-connected sensorineural hearing loss of the 
left ear, in the April 2010 rating decision, the RO granted 
the appellant's claim, and assigned an initial 
noncompensable disability rating, effective as of April 4, 
2002.  In correspondence dated in May 2010, but received by 
the Board in July 2010, the appellant expressed disagreement 
with the initial noncompensable disability rating that was 
assigned.  It appears that no subsequent Statement of the 
Case was ever issued with regard to this issue.  The 
appellant is entitled to a Statement of the Case which 
addresses the foregoing issue.  See Manlincon v. West, 12 
Vet. App. 238 (1998).  The issue should then be returned to 
the Board after issuance of the Statement of the Case only 
if the appellant files a timely substantive appeal.  The 
appellant must be informed that the submission of a 
substantive appeal as to the issue has not been 
accomplished, and he must be specifically advised as to the 
length of time he has to submit a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 
 
Finally, as this matter is being remanded for the reasons 
set forth above, any 
additional VA medical records reflecting treatment of his 
bipolar disorder and hearing loss  should also be obtained.  
See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the appellant for 
any ongoing treatment of his asserted 
bipolar disorder and his service-connected 
left ear hearing loss.  All records 
obtained should  be associated with the 's 
claims file.

2.  The RO/AMC shall also ask the 
appellant to provide an official copy of 
the Certificate of Death for his father.  
Upon receipt, associate it with the claims 
file.  

3.  The RO/AMC shall issue a Statement of 
the Case as to the issue of entitlement to 
an initial compensable disability rating 
for the service-connected sensorineural 
hearing loss of the left ear.  See 
Manlincon, supra.  

If the decision remains adverse to the 
appellant, he and his representative shall 
be informed that he must file a timely and 
adequate substantive appeal if he wishes 
to appeal the claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant must be informed of the time 
period allowed for perfecting a timely 
appeal, including information as to the 
specific date by which the appeal must be 
received by VA as well the information 
supplied in the form letter.

4.  The RO/AMC will then readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative shall be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


